Order denying plaintiff’s motion for an order directing the Calendar Clerk of Trial Term, Part II, New York county, to accept plaintiff’s application for a preference and to move action as a preferred cause to the Ready Calendar for a day certain, pursuant to rule V of the Trial Term Rules of the Supreme Court, New York county, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.